1    MICHAEL J MICELI, ESQ.
     Nevada bar No. 10151
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    BAILEY AARON HALL
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,           )                 2:16-CR-00321-JAD-PAL
                                         )
10
                                         )
11               Plaintiff,              )
                                         )                 STIPULATION AND ORDER TO
12   v.                                  )                 CONTINUE SENTENCING
                                         )
13                                       )
     BAILEY AARON HALL,                  )
14                                       )
                                         )                 (First Request)
15
                 Defendant.              )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between BAILEY AARON HALL, Defendant, by
17
     and through his counsel MICHAEL J MICELI, ESQ, DAYLE ELIESON, United States
18

19   Attorney, and ALEXANDRA M. MICHAEL, Assistant United States Attorney, that Sentencing

20   currently scheduled for November 13, 2018 at 11:00 a.m. be vacated and continued for 60 days
21
     or to a time convenient with the Court.
22
            This Stipulation is entered into for the following reasons:
23

24
            1.   The parties agree to the continuance.

25          2.   Defendant Hall is detained and agrees to the continuance.
26
            3.   Counsel was recently appointed and needs additional time to obtain Defendant's file
27
     from the Public Defender and to go over any issue Defendant may have.
28


                                                     -1-
1               4. Additionally, denial of this request for continuance would result in a miscarriage of
2
     justice.
3
                5. This is the first request to continue the sentencing.
4

5
                DATED this 10th day of September 2018.

6
                                                       Respectfully submitted.

7
                                                       DAYLE ELIESON
     PITARO & FUMO, CHTD.                              UNITED STATES ATTORNEY
8

9
           /s/                                               /s/
10
     MICHAEL J. MICELI, ESQ.                           ALEXANDRA M MICHAEL, ESQ.
11   601 LAS VEGAS BOULEVARD, SOUTH                    ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                           501 LAS VEGAS BOULEVARD SOUTH. #1100
12   ATTORNEY FOR DEFENDANT                            LAS VEGAS, NEVADA 89101
13
     BAILEY AARON HALL

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          -2-
1    MICHAEL J MICELI, ESQ.
     Nevada bar No. 10151
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    BAILEY AARON HALL
6
                                      UNITED STATES DISTRICT COURT
7                                          DISTRICT OF NEVADA
                                                   ***
8

9    UNITED STATES OF AMERICA,           )    2:16-CR-00321-JAD-PAL
                                         )
10
                                         )
11               Plaintiff,              )
                                         )
12   v.                                  )
                                         )
13                                       )
     BAILEY AARON HALL,                  )
14                                       )
                                         )
15
                 Defendant.              )
     ___________________________________ )
16                                 FINDINGS OF FACT
17              Based on the pending Stipulation of counsel, and good cause appearing therefore, the
18   Court finds:
19              1.   The parties agree to the continuance.
20
                2.   Defendant Hall is detained and agrees to the continuance.
21
                3.   Counsel was recently appointed and needs additional time to obtain Defendant's file
22
     from the Public Defender and to go over any issue Defendant may have.
23

24              4. Additionally, denial of this request for continuance would result in a miscarriage of

25   justice.
26
                5. This is the first request to continue the sentencing.
27

28


                                                          -3-
1                                       CONCLUSIONS OF LAW
2           The end of justice served by granting said continuance outweigh the best interest of the
3
     public and defendants since the failure to grant said continuance would likely result in a
4
     miscarriage of justice, would deny the parties herein sufficient time and the opportunity within
5

6
     which to be able to effectively and thoroughly prepare for sentencing taking into account the

7    exercise of due diligence.
8
                                                 ORDER
9
            IT IS ORDERED that Sentencing currently scheduled for November 13, 2018, at 11:00
10
                          January 15,day
     a.m. be continued to __________  2019,  at 11:00 a.m.
                                         of _________________, 2018.
11

12                       12th of _____________________,
            DATED this ________    October              2018.
13

14

15
                                                   U.S. DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
